                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 18-cr-20269
                                                    Hon. Matthew F. Leitman
v.

TAVARAS WARREN,

             Defendant.


                  PRELIMINARY ORDER OF FORFEITURE


      Pursuant to Fed. R. Crim. P. 32.2 and based upon Defendant Tavaras Warren’s

Rule 11 Plea Agreement and guilty plea to Count One of the Indictment, a violation

of 18 U.S.C. § 924(c), the Government’s Application for Entry of Preliminary Order

of Forfeiture, and other information in the record, IT IS HEREBY ORDERRED

AND ADJUDGED THAT:

      The following property, which was involved in or used in Defendant’s

violation(s) of 18 U.S.C. § 924(c) (hereinafter “Subject Property”) IS HEREBY

FORFEITED to the United States for disposition in accordance with the law:

              One (1) Smith & Wesson, Model SD9VE, CAL:9 mm semi-
               automatic handgun, S/N FWX0493;

and any right, title or interest of Defendant, and any right, title or interest

that his heirs, successors or assigns have or may have in the Subject
Property IS HEREBY AND FOREVER EXTINGUISHED.

      1.     Upon entry of this Preliminary Order of Forfeiture, the United

States Attorney General or his designee is authorized to commence any

applicable proceeding to comply with the statutes governing third party rights,

including giving notice of this Order.

      2.     Upon entry of this Preliminary Order of Forfeiture and pursuant

to 21 U.S.C. § 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure,

and other applicable rules, the United States shall publish on

www.forfeiture.gov, notice of this Preliminary Order of Forfeiture and of its

intent to dispose of the Subject Property. The United States may also, to the

extent practicable, provide direct written notice to any person or entity known

to have an alleged interest in any of the Subject Property. The aforementioned

notice shall direct that any person, other than the Defendant, asserting a legal

interest in the Subject Property must file a petition with the Court within sixty

(60) days of the first date of publication of notice or within thirty (30) days of

receipt of actual notice, whichever is earlier. The petition shall be for a

hearing before the Court alone, without a jury and in accordance with 21

U.S.C. § 853(n), to adjudicate the validity of the petitioner's alleged interest

in the Subject Property. Any petition filed by a third party asserting an interest

in any of the Subject Property must be signed by the petitioner under penalty


                                           2
of perjury and must set forth the nature and extent of the petitioner's alleged

right, title or interest in any identified Subject Property, the time and

circumstances of the petitioner’s acquisition of the right, title, or interest in

the Subject Property, any additional facts supporting the petitioner's claim,

and the relief sought.

      3.     After the disposition of any motion filed under Federal Rule of

Criminal Procedure 32.2(c)(1)(A) and before a hearing on any ancillary

petition, the United States may conduct discovery in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues.

      4.     Pursuant to Defendant’s Rule 11 Plea Agreement together with

Federal Rule of Criminal Procedure 32.2(b)(4)(A), this Preliminary Order of

Forfeiture shall become final as to Defendant at sentencing and forfeiture of

the Subject Property shall be made part of the Defendant’s sentence in this

case and included in the Judgment. If no third party files a timely petition

before the expiration of the period provided in 21 U.S.C. § 853(n)(2), then

this Preliminary Order of Forfeiture shall become the Final Order of

Forfeiture, as provided by Federal Rule of Criminal Procedure 32.2(c)(2).

      5.     The United States shall have clear title to the Subject Property following

the Court’s disposition of all third-party interests, or, if none, following the


                                           3
expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party

petitions.

      6.     The Court retains jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 26, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           4
